office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et1 jcook postu-144733-09 uilc date april to sharon g johnson lead appeals officer appeals field operations west oklahoma city ok from janine cook branch chief employment_tax branch tax exempt government entities subject rrta tax and contract cancellation payments this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent irs pre-appeals conference ---------------------------------------------------------- contract right payments claim sec_3231 the term compensation means any form of money remuneration paid to an individual for services rendered as an employee to one or more employers issue l are contract right payments includible in compensation subject_to rrta tax facts l we note that ---------- refund claims --------------- were devoid of specific facts regarding the types of payments included in this portion of the claim but merely lists the following types of payments - -------------------- postu-144733-09 --------------------------- - ------------------------------ - - ------------------------------ - ----------------------------------------------------------------- ---------position l the protest includes the following very general statement other portions of ----------- refund claim relates to various payments made to unionized employees to terminate their contract rights because rrt taxes by their terms apply only to ‘any form of money remuneration paid to an individual for services rendered as an employee ’ these taxes should not be applicable to payments made simply for relinquishment of contract rights including specifically the types of payments listed on prior slide ---------position l the entire basis for -----------position is 255_f3d_599 8th cir l ndsu held that payments to professors in exchange for their termination of employment and relinquishment of tenure rights were not wages citing revrul_58_301 and relying on the very unique facts of tenure government’s position l compensation is defined as any form of money remuneration paid to an individual for services rendered as an employee to one or more employers l due to parallel treatment between fica and rrta broad scope of wages also applies to compensation l reference to services rendered does not require allocation of payments to specific services see 327_us_358 518_f3d_1328 fed cir 228_f3d_1360 fed cir cf 342_f2d_638 7th cir social_security_benefits case l overwhelming legal authority that severance payments in exchange for relinquishment of contract rights are money remuneration for services rendered government’s position l revrul_75_44 held that a lump-sum payment to a railroad employee in exchange for relinquishing seniority rights gained from his prior service under a general contract of employment was compensation_for rrta tax purposes l revrul_2004_110 states employment encompasses the establishment maintenance furtherance alteration or cancellation of the employer-employee relationship or any of the terms and conditions thereof if the employee provides clear separate and adequate_consideration for the employer's payment that is not dependent upon the employer-employee relationship and its component terms and conditions the payment is not wages for purposes of fica futa or federal_income_tax withholding postu-144733-09 government’s position l 35_fedclaims_447 aff’d 141_f3d_1112 fed cir cert_denied 525_us_932 -court held that payments made to former railroad employees to reimburse them for previous wage concessions under wage reduction agreements were compensation under rrta government’s position l ndsu nonwage conclusion does not apply and such holding should not be followed - ndsu did not apply revrul_75_44 to the tenured professors payments because of unique aspects of tenure - ndsu held payments to administrators were wages - ndsu relied significantly on revrul_58_301 which was revoked by revrul_2004_110 - even for years prior to and for situations involving similar facts regarding tenure ndsu is not binding in the 7th circuit government’s position l ndsu nonwage conclusion does not apply and such holding should not be followed cont - the nonwage holding of ndsu was rejected by the court of federal claims and the federal_circuit court_of_appeals in csx as we have noted severance payments made to induce employees to relinquish employment-related rights are considered wages f 3d pincite - the nonwage holding of ndsu was rejected by the sixth circuit in appoloni and the third circuit in university of pittsburgh in dealing with the same type of payments l the quality stores district_court decision does not support ------------argument that ndsu nonwage holding applies or should be followed in fact the bankruptcy opinion suggested the csx court was right in rejecting ndsu nonwage conclusion government’s position l we also note that the analysis herein applies as well to refute the brief statement in the claim and protest regarding a refund of rrta taxes on signing bonuses no facts are provided and no argument is offered other than a reference to other pending litigation and revoked rulings on unrelated facts l see revrul_2004_109 for specific analysis conclusion l payments upon termination of employment even if in exchange for relinquishment of contractual employment rights are wages and compensation l revrul_75_44 is on point revrul_2004_110 also supportive l ndsu does not suggest and certainly does not require a different answer postu-144733-09 severance allowances claim sec_3231 the term compensation means any form of money remuneration paid to an individual for services rendered as an employee to one or more employers issue l are severance allowances includible in compensation subject_to rrta tax csx corp v united_states l exact issue considered in csx corp v united_states case involved both payments to employees under fica and employees under rrta l court of federal claims issued opinion in applying sec_3402 to conclude that certain severance payments to former employees were not wages subject_to fica tax or compensation subject_to rrta tax 52_fedclaims_208 l the court of federal claims determined that all payments subject_to income_tax_withholding under sec_3402 were not wages otherwise and applied this non- wage compensation characterization for fica rrta tax purposes as well l the court_of_appeals_for_the_federal_circuit reversed the holding concluding that the severance payments were wages and compensation and that sec_3402 did not provide to the contrary by it’s as if they were wages language 518_f3d_1328 fed cir l the federal_circuit affirmed the broad scope of wages and compensation and that it does not have to be tied to particular services f 3d pincite l the federal_circuit reviewed the substantial case law involving dismissal payments ie payments made upon involuntary termination and concluded that many of them would satisfy parameters of sec_3402 even though they were clearly wages for fica tax purposes l th e potential conflict with this case law argues against reading sec_3402 to suggest that all payments falling within the statutory definition of sub must be deemed non-wages for fica purposes f 3d pincite l the federal_circuit reviewed the historical legislative treatment of dismissal pay l prior to the statutory definition of wages in fica expressly excluded d ismissal payments which the employer is not required to make u s c a congress changed that rule in the social_security amendments act of pub_l_no 64_stat_477 which amended fica by eliminating the exclusion of the so-called dismissal payments from fica wages accordingly as of it was clear that all payments made by an employer on account of the involuntary separation of an employee from service constituted wages within the meaning of fica see abrahamsen f 3d pincite f 3d pincite l the federal_circuit reviewed the irs revenue rulings over the years since l the court accepted the government’s view that the service’s definition of sub-pay for its administrative exclusion in revrul_90_72 and predecessor rulings is postu-144733-09 different from the definition of sub-pay in sec_3402 and harmonized the service’s revenue rulings with the consistent fica taxation of dismissal pay and the eventual enactment of sec_3402 for income_tax_withholding quality stores inc v united_states l in date the bankruptcy court followed the court of federal claim sec_2002 opinion in holding that the debtor’s severance payments were not wages for fica tax purposes l after the federal_circuit opinion in csx in summer the government sought reconsideration the bankruptcy court ratified it’s prior opinion l on date the united_states district_court for the western district of michigan affirmed the decision of the bankruptcy court concluding that the severance payments were not wages for fica tax purposes l government is considering whether to appeal district_court decision in quality stores l the district_court followed the court of federal claims opinion and rejected the federal_circuit court’s opinion in csx l the district_court did not view the administrative exclusion in revrul_90_72 as limiting the nonwage treatment that it thought applied to payments that otherwise fit within the parameters of sec_3402 l important to consideration of the opinion is an understanding that the district_court did not review the long line of dismissal pay cases l the district_court cited to but did not analyze very relevant sixth circuit precedent 450_f3d_185 6th cir held that severance payments to tenured employees who have given up their tenure rights constitute wages for fica purposes affirmed the breadth of the term wages and deferred to irs revenue rulings l the district_court also did not discuss 164_f3d_1015 6th cir and 64_f3d_245 6th cir both of which take a broad view of what payments constitute wages l the district_court opinion in quality stores has no precedential effect may be appealed and does not present as complete and considered an analysis as the federal_circuit court opinion in csx conclusion l ---------does not assert it satisfies the administrative exception in revrul_90_72 for supplemental unemployment_compensation linked to state unemployment benefits l federal_circuit court_of_appeals decision in csx case is persuasive and should be followed postu-144733-09 stock equity compensation claims sec_3231 the term compensation means any form of money remuneration issue does any form of money remuneration exclude stock equity payments from the rrta overview money remuneration does not have a single plain and unambiguous meaning the rrta and fica are parallel statutes the best reading of money remuneration includes stock equity payments rebuttal to taxpayer’s arguments rrta and fica are parallels same time purpose and operation differences result of historical realities congress identically amends the statutes deficit reduction act conference committee report the railroad_retirement_tax_act rrta applies to any form of money remuneration sec_3231 regulations applicable to these statutes fica futa rrta and income_tax_withholding specify that the value of any noncash item is to be determined by the excess of its fair_market_value over any amount_paid by the recipient for the item t d legislation enacted since the adoption of the existing regulations has made the rrta tier tax identical to the fica tax as well as conforming the tier wage ceiling to the fica wage ceiling sec_31_3231_e_-1 the term compensation has the same meaning as the term wages in sec_3121 determined without regard to sec_3121 except as specifically limited by the railroad_retirement_tax_act chapter of the internal_revenue_code or regulation postu-144733-09 money does not have a plain and unambiguous meaning rrta does not define it code does not define it some dictionary defs exclude stock equity some dictionary defs include stock equity depression-era cases interpret money to include stock code uses it in different ways summary any form of money remuneration does not have a plain and unambiguous meaning the best reading of money includes stock equity payments principles of statutory interpretation dictate this conclusion do not interpret a term so as to render other terms inoperative if money remuneration only meant cash_remuneration it would not be necessary for congress to exclude from rrta fringe_benefits e employee-achievement awards e meals_and_lodging e certain stock_options e - - - - - sec_3231 defines compensation as any form of money - sec_3231 states that compensation includes cash tips remuneration presumption different words have different meanings congress does not intend for money to have the same meaning as cash rebutting specific arguments part taxpayer argues that to interpret money remuneration as encompassing only cash does not render rrta’s exclusions superfluous because these exclusions can be provided in cash qualified_employee_discounts code never states that this can be cash reg a allows for cash rebates but did not exist when congress excluded fringe_benefits from the rrta - - cash not adopted until t d date superfluous when excluded from rrta if money remuneration means postu-144733-09 substantively not cash but a discount working condition fringes code never states that this can be cash reg a v allows reimbursement but did not exist when congress excluded fringe_benefits from the rrta - - not adopted until t d date superfluous when excluded from rrta if money remuneration means cash substantively not cash but an in-kind benefit de_minimis fringes code never states that this can be cash reg d allows for cash but did not exist when congress excluded fringe_benefits from the rrta - - cash not adopted until t d date superfluous when excluded from rrta if money remuneration means substantively not cash but an in-kind benefit eg occasional meal qualified_transportation fringes code never states that this can be cash did not exist when congress excluded fringe_benefits from rrta - exclusion codified in pub l - superfluous when excluded from rrta if money remuneration means cash reg b allows reimbursements but did not exist when congress excluded fringe_benefits from the rrta - - not adopted until t d date superfluous when excluded from rrta if money remuneration means cash substantively not cash but an in-kind benefit ie transportation moving expense reimbursements qualified military base realignment and closure fees moving expense reimbursements not added to sec_132 until pub l military base realignment closure fees not added to sec_132 until therefore superfluous when excluded from rrta if money remuneration means cash postu-144733-09 employee achievement awards cannot be provided in cash taxpayer cites authority which - is not controlling - was not promulgated under sec_74 - does not state that gift certificates are cash but states that certain nonnegotiable certificates are cash equivalents meals_and_lodging can only be provided in_kind statute does not include cash regulations explicitly exclude cash regulation cited by taxpayer does not include cash if money remuneration only includes cash e is thus superfluous isos esops stock appreciation rights isos and stock appreciation rights that are cashed out are subject_to employment_taxes - - - 85_tc_663 t c revrul_73_146 1973_1_cb_61 revrul_67_366 1967_2_cb_165 housing accommodations and revrul_69_391 does not stand for proposition that the value of a benefit is subject_to rrta if it is denominated in cash and offset s actual cash housing accommodations and revrul_69_391 continued ruling states the value of employer-provided housing accommodations ie the value of a benefit is compensation under the rrta if an employer and employee have agreed that housing accommodations of an appropriate fixed value are a part of the employee’s total remuneration housing accommodations and revrul_69_391 continued no requirement that benefit be denominated in cash postu-144733-09 no requirement that the benefit offset actual cash consistent with expansive reading of money remuneration rebutting specific arguments part taxpayer argues that if congress intended for money to encompass stock it would have stated so as it did in sec_731 but as taxpayer notes the reason that congress added this language was to address a particular pattern of abuse by taxpayers protest pincite fn no such pattern of abuse is present here conclusion rrta and fica are parallels the best reading of money remuneration includes stock equity payments money remuneration does not have a plain and unambiguous meaning this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions
